
	

113 S2423 IS: Veterans Access to Care Accountability Act
U.S. Senate
2014-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2423
		IN THE SENATE OF THE UNITED STATES
		
			June 3, 2014
			Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To improve wait times for appointments for hospital care, medical services, and other health care
			 from the Department of Veterans Affairs, to improve accountability of
			 employees responsible for long wait times for such appointments, and for
			 other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Veterans Access to Care Accountability Act.2.Audits by the Comptroller General of the United StatesThe Comptroller General of the United States shall conduct random, periodic audits of medical 
			 facilities of the Department of Veterans Affairs, and the Veterans
			 Integrated Service Networks, to
			 assess whether such facilities and Networks are complying with all
			 standards imposed by law or by the Secretary of Veterans Affairs with
			 respect to the timely access of veterans to hospital care, medical
			 services, and other health care from the Department.3.Improvement of wait times for appointments for hospital care, medical services, and other health
			 care from the Department of Veterans Affairs(a)In generalThe Secretary of Veterans Affairs shall, upon receipt of a report described in subsection (b) that
			 finds that an eligible veteran has been
			 subjected to a wait time of more than 30 days for an appointment for
			 hospital care, medical services, or other health care from the Department
			 of Veterans Affairs—(1)not later than 48 hours after the receipt of such report, notify such eligible veteran of
			 the status of the appointment of such eligible veteran for such care or
			 services; and(2)make every effort possible to schedule
			 an appointment for such eligible veteran for such care or services at a
			 medical facility of the Department or through a non-Department health care
			 provider on a date that is not later than seven days after the receipt of
			 such report.(b)Report describedA report described in this subsection is any report as follows:(1)Any report of the Inspector General of the Department of Veterans Affairs with respect to the
			 provision by the Department of hospital care, medical services, or other
			 health care to veterans.(2)Any report of the Comptroller General of the United States with respect to the provision by the
			 Department of such care or services.(3)Any report of the Department or another organization with respect to the provision by the
			 Department of such care or services within a Veterans Integrated Service
			 Network or medical facility of the Department.(4)Any other report of the Department with respect to the provision by the Department of such care or
			 services.(c)PrivacyNothing in this section shall be construed to alter privacy rules of the Department with respect to
			 the disclosure of personal information of eligible veterans seeking such
			 care or services from the Department.(d)Eligible veteran definedIn this section, the term eligible veteran means a veteran who is eligible for hospital care, medical services, or other health care under
			 the laws administered by the Secretary of Veterans
			 Affairs.4.Executive compensation and bonuses accountability at Department of Veterans Affairs(a)Inspector General of Department of Veterans Affairs noticeIf the Inspector General of the Department of Veterans Affairs determines that the director of a
			 medical
			 facility of the Department of Veterans Affairs or other official of the
			 Department responsible for activities at such facility has purposefully
			 misrepresented patient records or other data to
			 conceal a failure of the facility to comply with patient access or care
			 standards of the Department or for the
			 purpose of qualifying for a performance award under section 5384 of title
			 5, United States Code, or any other compensation that is in addition to
			 basic pay—(1)not later than 30 days after the date on which the Inspector General makes such determination, the
			 Inspector General shall submit to the Committee on Veterans' Affairs of
			 the Senate and the
			 Committee on Veterans' Affairs of the House of
			 Representatives notice of such determination; and(2)not later than 15 days after the date on which the Inspector General submits notice under paragraph
			 (1), the Inspector General shall submit to the Secretary
			 a list of the names of each director or other official responsible for
			 such misrepresentation.(b)Limitation on performance awardsNotwithstanding any other provision of law, the Secretary may not pay a bonus or award, including a
			 performance
			 award under section 5384 of title 5, United States Code, to any director
			 or other official of the Department included in a list submitted under
			 subsection (a)(2) until the Secretary determines that all issues relating
			 to the reasons why such director or other individual was included in such
			 list have been resolved.(c)Performance reviewsThe Secretary shall ensure that any performance review or consideration for promotion of a
			 director or other official of the Department responsible for activities at
			 a medical facility of the Department with respect to which a notice was
			 submitted under subsection (a)(1)  for a misrepresentation includes an
			 evaluation of whether the director or other official
			 knew or should have known about such misrepresentation.(d)Prohibition on publication of namesThe Inspector General may not make public the names of directors or other officials included in the
			 list under subsection (a)(2).(e)Role of Inspector GeneralAny responsibility or authority of the Inspector General provided under this section is in addition
			 to any
			 responsibility or authority provided to the Inspector General in the
			 Inspector General Act of 1978 (5 U.S.C. App.).
			
